      Case 2:20-cv-00728-DMF Document 1 Filed 04/14/20 Page 1 of 17



     BENDAU & BENDAU PLLC
 1   Clifford P. Bendau, II (030204)
     Christopher J. Bendau (032981)
 2   P.O. Box 97066
     Phoenix, Arizona 85060
 3   Telephone: (480) 382-5176
     Facsimile: (480) 304-3805
 4   Email: cliffordbendau@bendaulaw.com
            chris@bendaulaw.com
 5   Attorneys for Plaintiff
 6
                              UNITED STATES DISTRICT COURT
 7
                                     DISTRICT OF ARIZONA
 8
 9    Armando Velasco,
                                                   No.
10                          Plaintiff,
11    vs.                                          COMPLAINT
12
      Knight Rider Towing & Recovery Inc.,
13    an Arizona Limited Liability Company,
      and Kelly Martin and Bobbie Jo
14    Martin, a married couple,
15                          Defendants.
16
17
            Plaintiff, Armando Velasco (“Plaintiff” or “Armando Velasco”), sues the
18
     Defendants Knight Rider Towing & Recovery Inc. and Kelly Martin and Bobbie Jo
19
20   Martin (“Defendants”) and alleges as follows:
21                               PRELIMINARY STATEMENT
22
            1.    This is an action for unpaid minimum wages, unpaid overtime wages,
23
     liquidated damages, attorneys’ fees, costs, and interest under the Fair Labor Standards
24
25   Act (“FLSA”), 29 U.S.C. § 201, et seq.; unpaid minimum wage under the Arizona
26   Minimum Wage Act (“AMWA”), Arizona Revised Statutes (“A.R.S.”) Title 23, Chapter
27
28
                                                -1-
29
30
      Case 2:20-cv-00728-DMF Document 1 Filed 04/14/20 Page 2 of 17



     2, Article 8; and unpaid wages under the Arizona Wage Act (“AWA”), A.R.S. Title 23,
 1
 2   Chapter 2, Article 7.
 3          2.     The FLSA was enacted “to protect all covered workers from substandard
 4
     wages and oppressive working hours.” Barrentine v. Ark Best Freight Sys. Inc., 450 U.S.
 5
     728, 739 (1981). Under the FLSA, employers must pay all non-exempt employees a
 6
 7   minimum wage of pay for all time spent working during their regular 40-hour
 8   workweeks. See 29 U.S.C. § 206(a). Under the FLSA, employers must pay all non-
 9
     exempt employees one and one-half their regular rate of pay for all hours worked in
10
     excess of 40 hours in a workweek. See 29 U.S.C § 207.
11
12          3.     The AMWA, A.R.S § 23-363, et seq., establishes a minimum wage within

13   the State of Arizona.
14
            4.     The AWA, A.R.S. § 23-350, et seq., establishes standards for wage
15
     payments to employees within the State of Arizona.
16
17                                JURISDICTION AND VENUE

18          5.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and
19
     29 U.S.C. § 201, et seq. because this civil action arises under the Constitution and law of
20
     the United States. This Court also has subject matter jurisdiction pursuant 28 U.S.C. §
21
22   1367 because the state law claims asserted herein are so related to claims in this action

23   over which this Court has subject matter jurisdiction that they form part of the same case
24
     or controversy under Article III of the United States Constitution.
25
            6.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(ii) because
26
27   acts giving rise to the claims of Plaintiff occurred within the District of Arizona, and

28
                                                  -2-
29
30
      Case 2:20-cv-00728-DMF Document 1 Filed 04/14/20 Page 3 of 17



     Defendants regularly conduct business in and have engaged in the wrongful conduct
 1
 2   alleged herein – and, thus, are subject to personal jurisdiction in – this judicial district.
 3                                             PARTIES
 4
            7.     At all times material to the matters alleged in this Complaint, Plaintiff was
 5
     an individual residing in Maricopa County, Arizona, and is a former employee of
 6
 7   Defendants.
 8          8.     At all material times, Knight Rider Towing & Recovery Inc. was a
 9
     corporation duly licensed to transact business in the State of Arizona. At all material
10
     times, Defendant Knight Rider Towing & Recovery Inc. does business, has offices,
11
12   and/or maintains agents for the transaction of its customary business in Maricopa County,

13   Arizona.
14
            9.     At all relevant times, Defendant Knight Rider Towing & Recovery Inc.
15
     owned and operated as “Knight Rider Towing & Recovery,” a vehicle towing and
16
17   repossession company located at 45 East 5th Avenue, Mesa, Arizona 85210.

18          10.    Under the FLSA, Defendant Knight Rider Towing & Recovery Inc. is an
19
     employer. The FLSA defines “employer” as any person who acts directly or indirectly in
20
     the interest of an employer in relation to an employee. At all relevant times, Knight
21
22   Rider Towing & Recovery Inc. had the authority to hire and fire employees, supervised

23   and controlled work schedules or the conditions of employment, determined the rate and
24
     method of payment, and maintained employment records in connection with Plaintiff’s
25
     employment with Defendants. As a person who acted in the interest of Knight Rider
26
27
28
                                                   -3-
29
30
      Case 2:20-cv-00728-DMF Document 1 Filed 04/14/20 Page 4 of 17



     Towing & Recovery Inc. in relation to the company’s employees, Defendant Knight
 1
 2   Rider Towing & Recovery Inc. is subject to liability under the FLSA.
 3          11.    Defendants Kelly Martin and Bobbie Jo Martin are, upon information and
 4
     belief, husband and wife. They have caused events to take place giving rise to the claims
 5
     in this Complaint as to which their marital community is fully liable. Kelly Martin and
 6
 7   Bobbie Jo Martin are owners of Knight Rider Towing & Recovery Inc. and were at all
 8   relevant times Plaintiff’s employers as defined by the FLSA, 29 U.S.C. § 203(d).
 9
            12.    Under the FLSA, Defendants Kelly Martin and Bobbie Jo Martin are
10
     employers. The FLSA defines “employer” as any person who acts directly or indirectly
11
12   in the interest of an employer in relation to an employee. At all relevant times,

13   Defendants Kelly Martin and Bobbie Jo Martin had the authority to hire and fire
14
     employees, supervised and controlled work schedules or the conditions of employment,
15
     determined the rate and method of payment, and maintained employment records in
16
17   connection with Plaintiff’s employment with Defendants. As persons who acted in the

18   interest of Knight Rider Towing & Recovery Inc. in relation to the company’s
19
     employees, Defendants Kelly Martin and Bobbie Jo Martin are subject to individual
20
     liability under the FLSA.
21
22          13.    Plaintiff is further informed, believes, and therefore alleges that each of the

23   Defendants herein gave consent to, ratified, and authorized the acts of all other
24
     Defendants, as alleged herein.
25
            14.    Defendants, and each of them, are sued in both their individual and
26
27   corporate capacities.

28
                                                  -4-
29
30
      Case 2:20-cv-00728-DMF Document 1 Filed 04/14/20 Page 5 of 17



            15.    Defendants are jointly and severally liable for the injuries and damages
 1
 2   sustained by Plaintiff.
 3          16.    At all relevant times, Plaintiff was an “employee” of Defendants as defined
 4
     by the FLSA, 29 U.S.C. § 201, et seq.
 5
            17.    The provisions set forth in the FLSA, 29 U.S.C. § 201, et seq., apply to
 6
 7   Defendants.
 8          18.    At all relevant times, Defendants were and continue to be “employers” as
 9
     defined by the FLSA, 29 U.S.C. § 201, et seq.
10
            19.    The provisions set forth in the A.R.S. Title 23, Articles 7 and 8 apply to
11
12   Defendants.

13          20.    At all relevant times, Plaintiff was an “employee” of Defendants as defined
14
     by A.R.S. § 23-362.
15
            21.    At all relevant times, Defendants were and continue to be “employers” of
16
17   Plaintiff as defined by A.R.S. § 23-362.

18          22.    Defendants individually and/or through an enterprise or agent, directed and
19
     exercised control over Plaintiff’s work and wages at all relevant times.
20
            23.    Plaintiff, in his work for Defendants, was employed by an enterprise
21
22   engaged in commerce that had annual gross sales of at least $500,000.

23          24.    At all relevant times, Plaintiff, in his work for Defendants, was engaged in
24
     commerce or the production of goods for commerce.
25
            25.    At all relevant times, Plaintiff, in his work for Defendants, was engaged in
26
27   interstate commerce.

28
                                                 -5-
29
30
      Case 2:20-cv-00728-DMF Document 1 Filed 04/14/20 Page 6 of 17



           26.    Plaintiff, in his work for Defendant, regularly handled goods produced or
 1
 2   transported in interstate commerce.
 3                                  FACTUAL ALLEGATIONS
 4
           27.    Defendants own and/or operate as Knight Rider Towing & Recovery Inc.,
 5
     an enterprise located in Maricopa County, Arizona.
 6
 7         28.    Knight Rider Towing & Recovery Inc. is a vehicle towing and repossession
 8   company located in Phoenix, Arizona.
 9
           29.    Plaintiff was hired by Defendants in approximately June 2019.
10
           30.    At all relevant times, Plaintiff worked for Defendants until January 2020.
11
12         31.    At all relevant times, in his work for Defendants, Plaintiff worked as a tow-

13   truck driver for Defendants.
14
           32.    In his work for Defendants, Plaintiff performed non-exempt manual,
15
     unskilled labor, all of which was related to vehicle towing and repossession. Such work
16
17   included, but was not limited to, towing vehicles to and from Defendants’ holding

18   facility, shops, customers’ homes, or body shops.
19
           33.    Defendants, in their sole discretion, paid Plaintiff commission-only basis,
20
     regardless of the number of hours he worked in a given workweek.
21
22         34.    Plaintiff, in his work for Defendants, was generally scheduled to, and did,

23   work 66 hours per week
24
           35.    Plaintiff, in his work for Defendants, was generally scheduled to work
25
     Sunday through Friday.
26
27
28
                                                -6-
29
30
      Case 2:20-cv-00728-DMF Document 1 Filed 04/14/20 Page 7 of 17



           36.    Rather than classify Plaintiff as an employee, Defendants classified him as
 1
 2   an independent contractor.
 3         37.    Defendants misclassified Plaintiff as an independent contractor when he
 4
     was actually an employee, as defined by the FLSA, 29 U.S.C. § 201 et seq.
 5
           38.    Defendants misclassified Plaintiff as an independent contractor when he
 6
 7   was actually an employee, as defined by the AMWA and AWA.
 8         39.    In his work for Defendants, and throughout his entire employment with
 9
     Defendants, Plaintiff was not compensated $455 per week on a salary basis.
10
           40.    In his work for Defendants, Plaintiff was not a manager.
11
12         41.    In his work for Defendants, Plaintiff did not have supervisory authority

13   over any employees.
14
           42.    In his work for Defendants, Plaintiff did not possess the authority to hire or
15
     fire employees.
16
17         43.    In his work for Defendants, Plaintiff did not possess authority to make

18   critical job decisions with respect to any of Defendants’ employees.
19
           44.    In his work for Defendants, Plaintiff did not direct the work of two or more
20
     employees.
21
22         45.    In his work for Defendants, Plaintiff did not exercise discretion and

23   independent judgment with respect to matters of significance.
24
           46.    Plaintiff’s primary duty was not the management of the enterprise in which
25
     she was employed or any recognized department of the enterprise.
26
27
28
                                                -7-
29
30
      Case 2:20-cv-00728-DMF Document 1 Filed 04/14/20 Page 8 of 17



            47.    From the beginning of Plaintiff’s employment through the present day,
 1
 2   Defendants failed to properly compensate him for any of his overtime hours.
 3          48.    At all relevant times, Defendants controlled Plaintiff’s schedules.
 4
            49.    At all relevant times, Plaintiff was economically dependent on Defendants.
 5
            50.    The following further demonstrate that Plaintiff was an employee:
 6
 7                 a.     Defendants had the exclusive right to hire and fire Plaintiff;
 8                 b.     Defendants made the decision not to pay overtime to Plaintiff;
 9
                   c.     Defendants supervised Plaintiff and subjected him to Defendants’
10
                          rules;
11
12                 d.     Plaintiff had no opportunity for profit or loss in the business;

13                 e.     Plaintiff had no financial investment with Defendants’ business;
14
                   f.     The services rendered by Plaintiff in his work for Defendants was
15
                          integral to Defendants’ business;
16
17                 g.     Plaintiff was hired as a permanent employee, working for

18                        Defendants on a daily basis for approximately 10 years;
19
                   h.     Plaintiff had no right to refuse work assigned to him by Defendants.
20
            51.    At all relevant times, Defendants did not pay Plaintiff one and one-half
21
22   times his regular rates of pay for time spent working in excess of 40 hours in a given

23   workweek.
24
            52.    During the time that Plaintiff worked for Defendants, Plaintiff regularly
25
     worked in excess of 40 hours in a given workweek without receiving any overtime
26
27   premium whatsoever, in violation of the FLSA, 29 U.S.C. § 207(a).

28
                                                 -8-
29
30
       Case 2:20-cv-00728-DMF Document 1 Filed 04/14/20 Page 9 of 17



            53.      During the time that Plaintiff worked for Defendants, Plaintiff regularly
 1
 2   worked in excess of 40 hours in a given workweek without receiving one and one-half
 3   times his regular rate of pay, in violation of the FLSA, 29 U.S.C. § 207(a).
 4
            54.      For the final two weeks that Plaintiff worked for Defendants, Defendants
 5
     paid Plaintiff no wages whatsoever.
 6
 7          55.      As a result of not having paid any wage whatsoever to Plaintiff during his
 8   final two weeks with Defendants, Defendants failed to pay the applicable minimum wage
 9
     to Plaintiff.
10
            56.      As a result of Defendants’ willful failure to compensate Plaintiff any wage
11
12   whatsoever for such hours worked, Defendant violated 29 U.S.C. § 206(a).

13          57.      As a result of Defendants’ willful failure to compensate Plaintiff any wage
14
     whatsoever for such hours worked, Defendant violated the AMWA, A.R.S. § 23-363.
15
            58.      As a result of Defendants’ willful failure to compensate Plaintiff any wage
16
17   whatsoever for such hours worked, Defendant violated the AMA, A.R.S., § 23-351.

18          59.      Defendants classified Plaintiff as an independent contractor to avoid their
19
     obligation to pay Plaintiff one and one half time his regular rate of pay for all hours
20
     worked in excess of 40 hours per week.
21
22          60.      Defendants classified Plaintiff as an independent contractor to avoid their

23   obligation to pay Plaintiff minimum wage for all hours worked in a given workweek.
24
            61.      Plaintiff was a non-exempt employee.
25
            62.      At all relevant times, Defendants failed to properly compensate Plaintiff for
26
27   any of his overtime hours.

28
                                                   -9-
29
30
      Case 2:20-cv-00728-DMF Document 1 Filed 04/14/20 Page 10 of 17



            63.    At all relevant times, Defendants also failed to properly compensate
 1
 2   Plaintiff at the applicable minimum wage for many of his hours worked for Defendants.
 3          64.    Defendants knew that – or acted with reckless disregard as to whether –
 4
     their refusal or failure to properly compensate Plaintiff during the course of his
 5
     employment would violate federal and state law, and Defendants were aware of the
 6
 7   FLSA minimum wage and overtime requirements during Plaintiff’s employment. As
 8   such, Defendants’ conduct constitutes a willful violation of the FLSA and the AMWA.
 9
            65.    Defendants refused and/or failed to properly disclose to or apprise Plaintiff
10
     of his rights under the FLSA.
11
12          66.    Plaintiff is a covered employee within the meaning of the FLSA.

13          67.    Defendants refused and/or failed to properly disclose to or apprise Plaintiff
14
     of his rights under the FLSA.
15
            68.    Defendants individually and/or through an enterprise or agent, directed and
16
17   exercised control over Plaintiff’s work and wages at all relevant times.

18          69.    Due to Defendants’ illegal wage practices, Plaintiff is entitled to recover
19
     from Defendants compensation for unpaid minimum and overtime wages, an additional
20
     amount equal amount as liquidated damages, interest, and reasonable attorney’s fees and
21
22   costs of this action under 29 U.S.C. § 216(b).

23          70.    Due to Defendants’ illegal wage practices, Plaintiff is entitled to recover
24
     from Defendants compensation for unpaid wages, an additional amount equal to twice the
25
     unpaid minimum wages as liquidated damages, interest, and reasonable attorney’s fees
26
27   and costs of this action under A.R.S § 23-363.

28
                                                 -10-
29
30
      Case 2:20-cv-00728-DMF Document 1 Filed 04/14/20 Page 11 of 17



                       COUNT ONE: FAIR LABOR STANDARDS ACT
 1
                            FAILURE TO PAY OVERTIME
 2
            71.    Plaintiff realleges and incorporates by reference all allegations in all
 3
 4   preceding paragraphs.

 5          72.    Plaintiff was a non-exempt employee entitled to statutorily mandated
 6
     overtime wages.
 7
            73.    In a given workweek, Defendants failed to pay one and one-half times the
 8
 9   applicable regular rate of pay for all hours worked in excess of 40 hours.

10          74.    As a result of Defendants’ failure to pay Plaintiff one and one-half times his
11
     regular rate for all hours worked in excess of 40 per week in a given workweek,
12
     Defendants failed and/or refused to pay Plaintiff the applicable overtime rate for all hours
13
14   worked for the duration of his employment, in violation of 29 U.S.C. § 207.

15          75.    As a result of Defendants’ willful failure to compensate Plaintiff the
16
     applicable overtime rate for all hours worked, Defendants violated the FLSA.
17
            76.    As such, the full applicable overtime rate is owed for all hours that Plaintiff
18
19   worked in excess of 40 hours per week.

20          77.    Defendants knew that – or acted with reckless disregard as to whether –
21   their failure to pay Plaintiff the proper overtime rate would violate federal and state law,
22
     and Defendants were aware of the FLSA minimum wage requirements during Plaintiff’s
23
24   employment. As such, Defendants’ conduct constitutes a willful violation of the FLSA.

25
26
27
28
                                                 -11-
29
30
      Case 2:20-cv-00728-DMF Document 1 Filed 04/14/20 Page 12 of 17



            78.         Defendants have and continue to willfully violate the FLSA by not paying
 1
 2   Plaintiff a wage equal to one- and one-half times the applicable regular rate of pay for all
 3   time Plaintiff spent working for Defendants.
 4
            79.         Plaintiff is therefore entitled to compensation one and one-half times his
 5
     regular rate of pay for all hours worked in excess of 40 per week at an hourly rate, to be
 6
 7   proven at trial, plus an additional equal amount as liquidated damages, together with
 8   interest, costs, and reasonable attorney fees.
 9
            WHEREFORE, Plaintiff, Armando Velasco, respectfully requests that this Court
10
     grant the following relief in Plaintiff’s favor, and against Defendants:
11
12          A.          For the Court to declare and find that the Defendants committed one of

13                      more of the following acts:
14
                   i.          Violated overtime wage provisions of the FLSA, 29 U.S.C. § 207(a),
15
                               by failing to pay proper minimum wages;
16
17                ii.          Willfully violated overtime wage provisions of the FLSA, 29 U.S.C.

18                             § 207(a) by willfully failing to pay proper overtime wages;
19
            B.          For the Court to award Plaintiff’s unpaid overtime wage damages, to be
20
                        determined at trial;
21
22          C.          For the Court to award compensatory damages, including liquidated

23                      damages pursuant to 29 U.S.C. § 216(b), to be determined at trial;
24
            D.          For the Court to award prejudgment and post-judgment interest;
25
26
27
28
                                                      -12-
29
30
      Case 2:20-cv-00728-DMF Document 1 Filed 04/14/20 Page 13 of 17



            E.         For the Court to award Plaintiff reasonable attorneys’ fees and costs of the
 1
 2                     action pursuant to 29 U.S.C. § 216(b) and all other causes of action set
 3                     forth herein;
 4
            F.         Such other relief as this Court shall deem just and proper.
 5
                           COUNT TWO: FAIR LABOR STANDARDS ACT
 6
                              FAILURE TO PAY MINIMUM WAGE
 7
            80.        Plaintiff realleges and incorporates by reference all allegations in all
 8
 9   preceding paragraphs.

10          81.        As a result of not paying Plaintiff any wage whatsoever for the final two
11
     weeks of his employment, Defendant willfully failed or refused to pay Plaintiff the
12
     FLSA-mandated minimum wage.
13
14          82.        Defendant’s practice of willfully failing or refusing to pay Plaintiff at the

15   required minimum wage rate violated the FLSA, 29 U.S.C. § 206(a).
16
            83.        Plaintiff is therefore entitled to compensation for the full applicable
17
     minimum wage at an hourly rate, to be proven at trial, plus an additional equal amount as
18
19   liquidated damages, together with interest, reasonable attorney’s fees, and costs.

20          WHEREFORE, Plaintiff, Armando Velasco, respectfully requests that this Court
21   grant the following relief in Plaintiff’s favor, and against Defendants:
22
            A.         For the Court to declare and find that the Defendants committed one of
23
24                     more of the following acts:

25                i.          Violated minimum wage provisions of the FLSA, 29 U.S.C. §
26                            206(a), by failing to pay proper minimum wages;
27
28
                                                     -13-
29
30
      Case 2:20-cv-00728-DMF Document 1 Filed 04/14/20 Page 14 of 17



                 ii.          Willfully violated minimum wage provisions of the FLSA, 29
 1
 2                            U.S.C. § 206(a) by willfully failing to pay proper minimum wages;
 3         B.          For the Court to award Plaintiff’s unpaid minimum wage damages, to be
 4
                       determined at trial;
 5
           C.          For the Court to award compensatory damages, including liquidated
 6
 7                     damages pursuant to 29 U.S.C. § 216(b), to be determined at trial;
 8         D.          For the Court to award prejudgment and post-judgment interest;
 9
           E.          For the Court to award Plaintiff reasonable attorneys’ fees and costs of the
10
                       action pursuant to 29 U.S.C. § 216(b) and all other causes of action set
11
12                     forth herein;

13         F.          Such other relief as this Court shall deem just and proper.
14
                        COUNT THREE: ARIZONA MINIMUM WAGE ACT
15                          FAILURE TO PAY MINIMUM WAGE
16
           84.         Plaintiff realleges and incorporates by reference all allegations in all
17
     preceding paragraphs.
18
19         85.         As a result of not paying Plaintiff any wage whatsoever for the final two

20   weeks of his employment, Defendant willfully failed or refused to pay Plaintiff the
21   Arizona minimum wage.
22
           86.         Defendant’s practice of willfully failing or refusing to pay Plaintiff at the
23
24   required minimum wage rate violated the AMWA, 23-363.

25         87.         Plaintiff is therefore entitled to compensation for the full applicable
26   minimum wage at an hourly rate, to be proven at trial, plus an additional amount equal to
27
28
                                                     -14-
29
30
      Case 2:20-cv-00728-DMF Document 1 Filed 04/14/20 Page 15 of 17



     twice the underpaid wages as liquidated damages, together with interest, reasonable
 1
 2   attorney’s fees, and costs.
 3          WHEREFORE, Plaintiff, Armando Velasco, respectfully requests that this Court
 4
     grant the following relief in Plaintiff’s favor, and against Defendants:
 5
            A.         For the Court to declare and find that the Defendant committed one of more
 6
 7                     of the following acts:
 8                i.          Violated minimum wage provisions of the AMWA, A.R.S. § 23-
 9
                              363, by failing to pay proper minimum wages;
10
                 ii.          Willfully violated minimum wage provisions of the AMWA, A.R.S.
11
12                            § 23-363 by willfully failing to pay proper minimum wages;

13          B.         For the Court to award Plaintiff’s unpaid minimum wage damages, to be
14
                       determined at trial;
15
            C.         For the Court to award compensatory damages, including liquidated
16
17                     damages pursuant to A.R.S. § 23-364, to be determined at trial;

18          D.         For the Court to award prejudgment and post-judgment interest;
19
            E.         For the Court to award Plaintiff reasonable attorneys’ fees and costs of the
20
                       action pursuant to A.R.S. § 23-364 and all other causes of action set forth
21
22                     herein;

23          F.         Such other relief as this Court shall deem just and proper.
24
25
26
27
28
                                                    -15-
29
30
      Case 2:20-cv-00728-DMF Document 1 Filed 04/14/20 Page 16 of 17



                           COUNT FOUR: ARIZONA WAGE ACT
 1
                        FAILURE TO PAY WAGES DUE AND OWING
 2
            88.    Plaintiff realleges and incorporates by reference all allegations in all
 3
 4   preceding paragraphs.

 5          89.    At all relevant times, Defendants classified Plaintiff as an independent
 6
     contractor when he was in reality an employee as defined by Arizona law.
 7
            90.    As a result of the allegations contained herein, Defendants did not
 8
 9   compensate Plaintiff wages due and owing to him.

10          91.    Defendants engaged in such conduct in direct violation of A.R.S. § 23-350.
11
            92.    As such, unpaid wages for such time Plaintiff worked are owed to Plaintiff
12
     for the entire time she was employed by Defendants.
13
14          93.    Defendants knew that – or acted with reckless disregard as to whether –

15   their refusal or failure to properly compensate Plaintiff over the course of her
16
     employment would violate federal and state law, and Defendants were aware of the
17
     Arizona minimum wage requirements during Plaintiff’s employment. As such,
18
19   Defendants’ conduct constitutes a willful violation of the Arizona Wage Act.

20          94.    Plaintiff is therefore entitled to compensation for her unpaid wages at an
21   hourly rate, to be proven at trial, in an amount that is treble the amount of her unpaid
22
     wages, plus interest thereon, and her costs incurred.
23
24          WHEREFORE, Plaintiff, Armando Velasco, requests that this Court grant the

25   following relief in Plaintiff’s favor, and against Defendants:
26
27
28
                                                 -16-
29
30
     Case 2:20-cv-00728-DMF Document 1 Filed 04/14/20 Page 17 of 17



         A.     For the Court to declare and find that the Defendants violated the unpaid
 1
 2              wage provisions of A.R.S. § 23-350, et seq., by failing to pay wages due
 3              and owing to Plaintiff;
 4
         B.     For the Court to award an amount that is treble Plaintiff’s unpaid wages
 5
                pursuant to A.R.S. § 23-355, in amounts to be determined at trial;
 6
 7       C.     For the Court to award prejudgment and post-judgment interest on any
 8              damages awarded;
 9
         D.     For the Court to award Plaintiff’s reasonable attorneys’ fees and costs of
10
                the action and all other causes of action set forth in this Complaint; and
11
12       E.     Such other relief as this Court deems just and proper.

13                                JURY TRIAL DEMAND
14
         Plaintiff hereby demands a trial by jury on all issues so triable.
15
16       RESPECTFULLY SUBMITTED this 14th day of April, 2020.
17
                                                     BENDAU & BENDAU PLLC
18
19                                                   By: /s/ Clifford P. Bendau, II
                                                     Clifford P. Bendau, II
20                                                   Christopher J. Bendau
                                                     Attorney for Plaintiff
21
22
23
24
25
26
27
28
                                              -17-
29
30
